       Case 3:19-cv-00461-BAJ-EWD         Document 12     11/25/20 Page 1 of 4




                      UNITED STATES DISTRICT COURT

                       MIDDLE DISTRICT OF LOUISIANA


 ERICA EARLY, ET AL.                                                  CIVIL ACTION

 VERSUS

 COMMISIONER OF SOCIAL                                      NO. 19-00461-BAJ-EWD
 SECURITY

                               RULING AND ORDER

      Before the Court is the Magistrate Judge’s Report and Recommendation

Dismissal on Court’s Own Motion Under Fed. R. Civ. Proc. 41(b) (Doc. 11)

(the “Report and Recommendation”) pursuant to 28 U.S.C. § 636(b)(1). The

Magistrate Judge recommends that this matter be dismissed without prejudice for

failure to prosecute under Federal Rule of Civil Procedure (“Rule”) 41(b). Plaintiff has

not opposed this Report and Recommendation.

      The Magistrate Judge notes that while dismissal is a serious sanction, it is

warranted in this case. Rule 41(b) permits dismissal by the defendant “if the plaintiff

fails to prosecute or to comply with these rules or a court order.” This Court also has

the authority to dismiss an action for Plaintiff’s failure to prosecute under Rule 41(b),

as well as under its inherent authority to dismiss the action sua sponte.

      Plaintiff filed her Complaint on or about July 16, 2019. After submitting

summons to the U.S. Marshal Service to effect service, Plaintiff has not taken any

action in this suit, despite adequate opportunity and a court order to do so.
       Case 3:19-cv-00461-BAJ-EWD         Document 12     11/25/20 Page 2 of 4




      On July 1, 2020, the Commissioner filed a Motion to Dismiss for Insufficient

Service of Process and Lack of Personal Jurisdiction based, in part, on the fact that

the Commissioner was never served. (Doc. 7). The Motion to Dismiss indicates that it

was served on Plaintiff by mailing a copy to the address Plaintiff listed on the

Complaint. (Doc. 7, p. 2). Plaintiff, to date, has not filed any response to the Motion

to Dismiss. Pursuant to Local Civil Rule 7(e), any opposition memorandum must be

filed within twenty-one days of service of a motion.

      A hearing was set to be held on the Motion to Dismiss on August 14, 2020 by

video conferencing. The Clerk of Court was also ordered to serve the Notice and Order

setting the hearing on the Plaintiff by certified mail, return receipt requested.

(Doc. 8). The certified mail return receipt shows that the hearing Notice and Order

was received by “E. Early” on August 5, 2020. (Doc. 9 at pg. 2). The hearing Notice

and Order advised that “[f]ailure to appear as ordered or respond may result in the

dismissal of Plaintiff’s claims in this matter without further notice.” (Doc. 8).

      The hearing took place as scheduled on August 14, 2020. Counsel for the

Commissioner appeared for the hearing, but Plaintiff did not appear although the

hearing was kept open for fifteen minutes. (Doc. 10). Plaintiff did not contact the

Court prior to the hearing, nor has she filed anything explaining her absence from

the hearing.

      Plaintiff additionally failed to respond to the Report and Recommendation

before the Court. The Report and Recommendation explicitly invited Plaintiff to


                                           2
       Case 3:19-cv-00461-BAJ-EWD         Document 12          11/25/20 Page 3 of 4




provide reasons for her failure to participate in this case and respond to court orders.

(Doc. 11, p. 4). Plaintiff’s overall non-responsiveness resulted in the Magistrate Judge

recommending that Plaintiff’s case be dismissed pursuant to Rule 41(b) in order to

prevent further delay and avoid congestion in the calendars of the Court. The

Magistrate Judge additionally recommends that, considering the recommendation to

dismiss the case, the Motion to Dismiss for Insufficient Service of Process and Lack

of Personal Jurisdiction be denied as moot.

      Having independently considered Plaintiff’s Complaint and related filings, the

Court APPROVES the Magistrate Judge’s Report And Recommendation

(Doc. 11), and ADOPTS it as the Court’s opinion herein.

      Accordingly,

      IT   IS   ORDERED        that   this       matter   be    DISMISSED      WITHOUT

PREJUDICE for failure to prosecute under Federal Rule of Civil Procedure 41(b).




                                             3
      Case 3:19-cv-00461-BAJ-EWD     Document 12   11/25/20 Page 4 of 4




     IT IS FURTHER ORDERED that Defendant’s Motion to Dismiss for

Insufficient Service of Process and Lack of Personal Jurisdiction be DENIED AS

MOOT.

                        Baton Rouge, Louisiana, this 25th day of November, 2020




                                   ______________________________________
                                   JUDGE BRIAN A. JACKSON
                                   UNITED STATES DISTRICT COURT
                                   MIDDLE DISTRICT OF LOUISIANA




                                      4
